          Case 8:20-cv-02260-PWG Document 17 Filed 10/05/20 Page 1 of 2
Michael J. Baratz
202 429 6468
mbaratz@steptoe.com

1330 Connecticut Avenue, NW
Washington, DC 20036-1795
202 429 3000 main
www.steptoe.com




                                         October 5, 2020

By ECF

Hon. Paul W. Grimm
United States District Court
District of Maryland
6500 Cherrywood Lane, Suite 465A
Greenbelt, Maryland 20770

Re:     Estate of Ke Zhengguang v. Stephany Yu, 8:18-cv-03546-PWG (D. Md.)
        Estate of Ke Zhengguang v. Stephany Yu, 8:20-cv-02260-PWG (D. Md.)

Dear Judge Grimm:

        We write on behalf of Respondent Stephany Yu with a brief update on the above two
related cases.

       We believe we are nearing an agreement with Petitioner that, subject to the Court’s
approval, would consolidate the cases and establish a schedule to efficiently resolve the
remaining disputes, with the aim of ultimately having the Court enter a consolidated final
judgment.

       We sent a draft Stipulation and Proposed Order to the Petitioner yesterday, and will file it
with the Court once the terms are finalized.

                                                     Respectfully,

                                                    /s/ Michael J. Baratz
                                                    Michael J. Baratz (Bar No. 16391)

                                                    /s/ Charles Michael*
                                                    Charles Michael
                                                    (signed by Michael J. Baratz with permission
                                                    of Charles Michael)
                                                    ( *Admitted Pro Hac Vice in 18-cv-03546
                                                    and 20-cv-02260)

                                                    Attorneys for Respondent Stephany Yu
         Case 8:20-cv-02260-PWG Document 17 Filed 10/05/20 Page 2 of 2

Hon. Paul W. Grimm
October 5, 2020
Page 2


cc:   All Counsel of Record
      (by ECF)
